Citation Nr: 0109369	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-03 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
establish basic eligibility for Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



REMAND

The appellant claims that he served in the United States 
Armed Forces in the Far East (USAFFE) and was a prisoner of 
war (POW) during World War II.

The Board previously denied this claim in a decision dated 
April 1996.  At that time, it was found that the appellant 
had no qualifying service upon which entitlement to VA 
benefits could be based.  It was noted that the service 
department had found no evidence of recognized guerilla 
service or of service as a member of the Philippine 
Commonwealth Army; therefore, he did not have the requisite 
service needed to be eligible for VA benefits.

The appellant subsequently sought to file another claim for 
benefits.  In October 1999, this claim was denied by the RO; 
it was found that he had no qualifying service.  The 
appellant disagreed with this decision and he was issued a 
statement of the case in January 2000.  However, this 
statement of the case did not refer to the finality of prior 
Board decisions; nor was he provided with any of the 
regulations pertaining to the need for new and material 
evidence to reopen previously denied claims.  It is 
determined that the RO should adjudicate this issue in light 
of the final Board decision before the Board addresses it in 
order to avoid prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1994).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

The RO should adjudicate the issue of 
whether the appellant has submitted new 
and material evidence to reopen his claim 
for basic eligibility to VA benefits.  If 
the decision remains adverse to the 
appellant, he and his representative 
should be provided a supplemental 
statement of the case which includes all 
laws and regulations pertaining to the 
finality of prior Board decisions.  The 
appellant must be informed of his 
appellate rights and given the 
opportunity to submit a substantive 
appeal as to this issue.  If a timely 
substantive appeal is submitted, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




